—In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Donald H. Boycott, Chief Inspector of Buildings of the Village of South Nyack, dated October 27, 2000, to issue a building permit pursuant to a site plan approval dated June 17, 1999, the appeal is from a judgment of the Supreme Court, Rockland County (Weiner, J.), dated May 14, 2001, which dismissed the proceeding as time barred.
Ordered that the judgment is affirmed, with costs.
The Supreme Court correctly determined that the 30-day statute of limitations began to run on June 17, 1999, when the *677site plan approval was filed (see Village Law § 7-725-a [11]). The fact that the site plan approval was conditional did not lessen the impact of the approval on the petitioner or make it any less final or conclusive (see Matter of O’Connell v Zoning Bd. of Appeals of Town of New Scotland, 267 AD2d 742, 745; Matter of Long Is. Pine Barrens Socy. v Planning Bd. of Town of Brookhaven, 247 AD2d 395, 396; Matter of Westage Dev. Group v White, 149 AD2d 790). Accordingly, the proceeding was properly dismissed as time barred. Santucci, J.P., Friedmann, H. Miller and Schmidt, JJ., concur.